Supplement dated August 25, 2011 to the Evermore Funds Trust Prospectus and Statement of Additional Information dated April 30, 2011 Closing of Class C Shares The Board of Trustees of Evermore Funds Trust, (the “Trust”) has approved the suspension of sales of ClassC shares of the Evermore European Value Fund (the “Fund”).Effective as of August 26, 2011, ClassC shares of the Fund will no longer be available for purchase (except through reinvested distributions and automatic investment plans (“AIP”)). On or about August 26, 2011, the Fund will redesignate (rename) its ClassC shares as ClassA shares of the Fund.Prior to the redesignation, shareholders of ClassC shares may redeem their investments as described in the Fund’s Prospectus.For shareholders planning on redeeming ClassC shares prior to their redesignation as ClassA shares, please note that the Adviser will waive the 2.00% contingent deferred sales charge for any shares held 30 days or less. If shares are not redeemed prior to the redesignation, each shareholder owning ClassC shares of the Fund will own ClassA shares of the Fund equal to the aggregate value of their ClassC shares.Shareholders will not be charged the 5.00% sales load imposed on purchases of Class A shares.The redesignation will be treated as a non-reportable, non-taxable transaction. Please see the Prospectus for more information about the fees and expenses associated with ClassA shares.Please contact the Fund at 866-EVERMORE (866-383-7667) if you have any questions. ***** Please retain this supplement for future reference.
